Exhibit 13.1 HIGHLANDS BANKSHARES, INC.AND SUBSIDIARY CONSOLIDATED FINANCIAL REPORT DECEMBER 31, 2012 C O N T E N T S Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 Management’s Annual Report on Internal Control over Financial Reporting 3 FINANCIAL STATEMENTS Consolidated Balance Sheets 4 Consolidated Statements of Income 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Stockholders' Equity 7 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements 9-51 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Highlands Bankshares, Inc. and Subsidiary Abingdon, Virginia We have audited the accompanying consolidated balance sheets of Highlands Bankshares, Inc. and Subsidiary as of December 31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, changes in stockholders' equity, and cash flows for the years then ended. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Highlands Bankshares, Inc. and Subsidiary as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. CERTIFIED PUBLIC ACCOUNTANTS Christiansburg, Virginia March 29, 2013 2 Management's Annual Report on Internal Control Over Financial Reporting. Management is responsible for establishing and maintaining adequate internal control over financial reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act).Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of our assets that could have a material effect on the financial statements. Because of the inherent limitations in any internal control, no matter how well designed, misstatements may occur and not be prevented or detected.Accordingly, even effective internal control over financial reporting can provide only reasonable assurance with respect to financial statement preparation.Further, the evaluation of the effectiveness of internal control over financial reporting was made as of a specific date, and continued effectiveness in future periods is subject to the risks that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies and procedures may decline. Management conducted an evaluation of the effectiveness of our system of internal control over financial reporting as of December 31, 2012 based on the framework set forth in "Internal Control - Integrated Framework" issued by the Committee of Sponsoring Organizations of the Treadway Commission.Based on its evaluation, management concluded that, as of December 31, 2012, Highlands Bankshares, Inc.’s internal control over financial reporting was effective. 3 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2012 and 2011 (Amounts in thousands) ASSETS Cash and due from banks $ $ Federal funds sold Total Cash and Cash Equivalents Investment securities available-for-sale (Note 3) Other Investments, at cost (Note 4) Loans, net of allowance for loan losses of$7,449 and$9,024 in 2012 and 2011, respectively (Note 5) Premises and equipment, net (Note 6) Deferred Tax Assets Interest receivable Bank Owned Life Insurance Other Real Estate Owned, net Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits (Note 9) Noninterest bearing $ $ Interest bearing Total Deposits Interest, taxes and other liabilities Short term borrowings (Note 10) Long-term debt (Note 11) Capital securities (Note 12) Total Other Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, 5,011 sharesissued and authorized 40,000 shares, parvalue $0.625 per share(Note 16) Additional paid-in capital Retained Earnings Accumulated other comprehensive (loss) ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The Notes to Consolidated Financial Statements are an integral part of these statements. 4 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (LOSS) Years Ended December 31, 2012 and 2011 (Amounts in thousands, except per share data) INTEREST INCOME Loans receivable and fees on loans $ $ Securities available for sale: Taxable Tax-exempt Other investment income 80 Federal funds sold Total Interest Income INTEREST EXPENSE Deposits Other borrowed funds Total interest expense Net interest income PROVISION FOR LOAN LOSSES (Note 5) Net interest income after provision for loan losses NON-INTEREST INCOME Securities gains (losses) Service charges on deposit accounts Other service charges, commissions and fees Other operating income Other than temporary impairment charge ) ) Total Non-Interest Income NON-INTEREST EXPENSE Salaries and employee benefits (Note 14) Occupancy expense of bank premises Furniture and equipment expense Other operating expenses (Note 24) Foreclosed Assets –Write-down and operating expenses Total Non-Interest Expenses (Loss)Income Before Income Taxes ) Income Tax Expense (Note 8) Net Income (Loss) $ $ ) Earnings (Loss) Per Common Share (Note 13) $ $ ) Earnings (Loss) Per Common Share - assuming dilution (Note 13) $ $ ) The Notes to Consolidated Financial Statements are an integral part of these statements. 5 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) Years Ended December 31, 2012 and 2011 (Amounts in thousands, except per share data) Net Income (Loss) $ $ ) Other Comprehensive Income Unrealized gains on securities during the period Less: reclassification adjustment for gains included ) ) in net income Other Comprehensive Income (Loss), before tax Income tax expense (benefit) related to other 97 comprehensive Income Other Comprehensive Income COMPREHENSIVE INCOME (LOSS) $ $ ) The Notes to Consolidated Financial Statements are an integral part of these statements. 6 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Years Ended December 31, 2012 and 2011 (Amounts in thousands) Accumulated Additional Other Total Common Stock Paid-in Retained Comprehensive Stockholders' Shares Par Value Capital Earnings Income Equity Balance, December 31, 2010 $ ) $ Net income - - - ) - ) Other comprehensive income - Balance, December 31, 2011 $ ) $ Net income - Other comprehensive income - Balance, December 31, 2012 $ ) $ The Notes to Consolidated Financial Statements are an integral part of these statements 7 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, 2012 and 2011 (Amount in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ ) Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Provision for deferred income taxes Depreciation and amortization Valuation adjustment of deferred tax assets ) Net realized (gains) losses on available-for-sale securities ) ) Net amortization on securities Amortization of capital issue costs 5 5 Other than temporary impairment charge Valuation adjustment of other real estate owned Decrease in interest receivable 55 (Increase) in other assets ) ) Increase (decrease) in interest, taxes and other liabilities ) Net Cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Securities available for sale: Proceeds from sale of debt and equity securities Proceeds from maturities of debt and equity securities Purchase of debt and equity securities ) ) Redemption of other investments Net decrease in loans Proceeds from sales of other real estate owned Premises and equipment expenditures ) ) Net Cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in certificates of deposit ) ) Net increase in demand, savings and other deposits Net increase (decrease) in short term borrowings ) ) Net increase (decrease) in long-term debt ) Net Cash used infinancing activities ) ) Net increase (decrease) in cash and cash equivalents ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF YEAR $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest $ $ Income taxes $
